Exhibit 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT
DOLLAR FINANCIAL CORP.
2007 EQUITY INCENTIVE PLAN
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
                     (the “Effective Date”) between Dollar Financial Corp. (the
“Company”) and                      (the “Grantee”).
     WHEREAS, the Company maintains the Dollar Financial Corp. 2007 Equity
Incentive Plan (the “Plan”) for the benefit of its employees, directors and
consultants who provide services to the Company (or a Parent or Subsidiary); and
     WHEREAS, the Plan permits the award of restricted stock units (“Restricted
Stock Units”) with respect to shares of the Company’s common stock (the “Common
Stock”); and
     WHEREAS, to compensate the Grantee for his service to the Company and to
further align the Grantee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Grantee a number of
restricted stock units, on the terms and conditions contained in the Plan and
this Agreement.
     NOW, THEREFORE, it is hereby agreed as follows:
     1. Grant of Restricted Stock Units. The Company hereby awards to the
Grantee, as of the Effective Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests shall entitle the Grantee to receive one share
of Common Stock on the specified issuance date. The number of shares of Common
Stock subject to the awarded Restricted Stock Units, the applicable vesting
schedule for those shares, the date on which those vested shares shall become
issuable to the Grantee and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.
AWARD SUMMARY

     
Number of Shares Subject to Award:
                                   shares of Common Stock (the “Shares”).
 
   
Vesting Schedule:
  The Shares shall vest in a series of ___(___) successive equal ___installments
over the ___-(year) period measured from ___, provided the Grantee remains in
Continuous Status as an Employee, Director or Consultant through each such
vesting date.

47



--------------------------------------------------------------------------------



 



     
Issuance Schedule:
  The Shares will be issued immediately upon vesting in accordance with the
foregoing Vesting Schedule or as soon as practicable thereafter, but in no event
later than the later of (i) the close of the calendar year in which the Shares
vest or (ii) the fifteenth day of the third calendar month following such
vesting date. In no event, however, will any Shares actually be issued to the
Grantee unless and until the applicable withholding taxes are collected from the
Grantee. The procedures pursuant to which the applicable withholding taxes are
to be collected are set forth in Paragraph 6 of this Agreement. The settlement
of all Restricted Stock Units which vest under the Award shall be made solely in
Shares. In no event, however, shall any fractional shares be issued.
Accordingly, the total number of Shares to be issued pursuant to the Award
shall, to the extent necessary, be rounded down to the next whole share in order
to avoid the issuance of a fractional share.

     2. Limited Transferability. Prior to actual receipt of the Shares which
vest and become issuable hereunder, the Grantee may not transfer any interest in
the Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Grantee’s death may be transferred
pursuant to the provisions of the Grantee’s will or the laws of inheritance.
     3. Cessation of Service. Should the Grantee cease Continuous Status as an
Employee, Director or Consultant for any reason prior to vesting in one or more
Shares subject to this Award, then the Award will be immediately cancelled with
respect to those unvested Shares, and the number of Restricted Stock Units will
be reduced accordingly. The Grantee shall thereupon cease to have any right or
entitlement to receive any Shares under those cancelled units.
     4. Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Grantee becomes the record holder of those
Shares following their actual issuance upon the Company’s collection of the
applicable withholding taxes.
     5. Adjustment in Shares. If any change is made to the Common Stock through
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off (resulting in a substantial reduction in
the value of the Common Stock), extraordinary corporate distribution or other
similar transaction, an equitable adjustment shall be made to the total number
and/or class of securities issuable pursuant to this Award by the Administrator,
whose determination will be final, binding and conclusive.

48



--------------------------------------------------------------------------------



 



     6. Collection of Withholding Taxes. Until such time as the Company provides
the Grantee with written or electronic notice to the contrary, the Company shall
collect the federal, state and local income and employment taxes (the
“Withholding Taxes”) required to be withheld with respect to the issuance of the
vested Shares hereunder through an automatic share withholding procedure
pursuant to which the Company will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the minimum statutory amount required to be withheld by the Company.
Notwithstanding the foregoing, the Administrator may, at its sole discretion,
require that such Withholding Taxes be paid through one of the following methods
selected by the Administrator in lieu of the Share Withholding Method:
          - the Grantee’s delivery of his or her separate check payable to the
Company in the amount of such taxes, or
          - the use of the proceeds from a next-day sale of the Shares issued to
the Grantee, provided and only if (i) such a sale is permissible under the
Company’s trading policies governing the sale of Common Stock, (ii) the Grantee
makes an irrevocable commitment, on or before the issue date for those Shares,
to effect such sale of the Shares and (iii) the transaction is not otherwise
deemed to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley
Act of 2002.
     7. Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Company and
Grantee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Common Stock may be
listed for trading at the time of such issuance.
     8. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Grantee shall be in writing and addressed to Grantee at the
address indicated below Grantee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
     9. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Award designated by the Grantee.
     10. Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.
     11. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.
     12. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Grantee any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Grantee)
or of the

49



--------------------------------------------------------------------------------



 



Grantee, which rights are hereby expressly reserved by each, to terminate the
Grantee’s service at any time for any reason, with or without cause.
     13. Definitions. All capitalized terms in this Agreement that are not
defined herein shall have the meaning assigned to them in the Plan.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.
DOLLAR FINANCIAL CORP.

         
By:
       
 
     
 
       
Title:
       
 
     
 
       
GRANTEE
       
 
       
Signature:
       
 
     
 
       
Address:
       
 
     
 
       
 
     

50



--------------------------------------------------------------------------------



 



Exhibit 10.4
DOLLAR FINANCIAL CORP.
NOTICE OF GRANT OF STOCK OPTION
     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Dollar Financial Corp. (the “Company”):

             
 
  Optionee:        
 
 
 
     
 
  Grant Date:        
 
 
 
     
 
  Vesting Commencement Date:        
 
     
 
     
 
  Exercise Price: $       per share
 
 
 
     
 
  Number of Option Shares:       shares
 
 
 
     
 
  Expiration Date:        
 
 
 
   

       
 
Type of Option:      Nonqualified Stock Option

Exercise Schedule: The Option shall become exercisable for the Option Shares in
a series of ___successive equal ___installments upon Optionee’s completion of
each year of Continuous Status as an Employee, Director or Consultant over the
___period measured from the Vesting Commencement Date. In no event shall the
Option become exercisable for any additional Option Shares after Optionee’s
cessation of Continuous Status as an Employee, Director or Consultant.
     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the Dollar Financial Corp. 2007 Equity Incentive
Plan (the “Plan”). Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement attached
hereto as Exhibit A. Optionee hereby acknowledges the receipt of a copy of the
official prospectus for the Plan in the form attached hereto as Exhibit B. A
copy of the Plan is available upon request made to the Corporate Secretary at
the Company’s principal offices.

51



--------------------------------------------------------------------------------



 



     Employment at Will. Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s service at any time for any
reason, with or without cause.
     Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.
DATED:                                        

              DOLLAR FINANCIAL CORP.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
       
 
   
 
  OPTIONEE
 
       
 
  Address:    
 
       
 
       
 
   

ATTACHMENTS
Exhibit A — Stock Option Agreement
Exhibit B — Plan Summary and Prospectus
EXHIBIT A
STOCK OPTION AGREEMENT
EXHIBIT B
PLAN SUMMARY AND PROSPECTUS

52



--------------------------------------------------------------------------------



 



Exhibit 10.5
INTERNATIONAL
RESTRICTED STOCK UNIT AWARD AGREEMENT
DOLLAR FINANCIAL CORP. 2007 STOCK INCENTIVE PLAN
     THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of
                     (the “Effective Date”) between Dollar Financial Corp. (the
“Company”) and                     (the “Grantee”).
     WHEREAS, the Company maintains the Dollar Financial Corp. 2007 Stock
Incentive Plan (the “Plan”) for the benefit of its key employees, directors and
consultants who provide services to the Company; and
     WHEREAS, the Plan permits the award of restricted stock units (“Restricted
Stock Units”) with respect to shares of the Company’s Common Stock (the “Common
Stock”); and
     WHEREAS, to compensate the Grantee for his service to the Company and to
further align the Grantee’s personal financial interests with those of the
Company’s stockholders, the Company wishes to award the Grantee a number of
restricted stock units, on the terms and conditions contained in the Plan and
this Agreement.
     NOW, THEREFORE, it is hereby agreed as follows:
     14. Grant of Restricted Stock Units. The Company hereby awards to the
Grantee, as of the Effective Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests shall entitle the Grantee to receive one share
of Common Stock on the specified issuance date. The number of shares of Common
Stock subject to the awarded Restricted Stock Units, the applicable vesting
schedule for those shares, the date on which those vested shares shall become
issuable to the Grantee and the remaining terms and conditions governing the
award (the “Award”) shall be as set forth in this Agreement.
AWARD SUMMARY

     
Number of Shares Subject to Award:
                       shares of Common Stock (the “Shares”).
 
   
Vesting Schedule:
  The Shares shall vest in a series of ___successive equal ___installments
measured from ___ provided the Grantee remains in Continuous Status as an
Employee, Director or Consultant through each such vesting date.

53



--------------------------------------------------------------------------------



 



     
Issuance Schedule:
  The Shares will be issued immediately upon vesting in accordance with the
foregoing Vesting Schedule. In no event, however, will any Shares actually be
issued to the Grantee unless and until the applicable withholding taxes are
collected from the Grantee. The procedures pursuant to which the applicable
withholding taxes are to be collected are set forth in Paragraph 6 of this
Agreement. The settlement of all Restricted Stock Units which vest under the
Award shall be made solely in Shares. In no event, however, shall any fractional
shares be issued. Accordingly, the total number of Shares to be issued pursuant
to the Award shall, to the extent necessary, be rounded down to the next whole
share in order to avoid the issuance of a fractional share.

     15. Limited Transferability. Prior to actual receipt of the Shares which
vest and become issuable hereunder, the Grantee may not transfer any interest in
the Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Grantee’s death may be transferred
pursuant to the provisions of the Grantee’s will or the laws of inheritance.
     16. Cessation of Service. Should the Grantee cease Service for any reason
prior to vesting in one or more Shares subject to this Award, then the Award
will be immediately cancelled with respect to those unvested Shares, and the
number of Restricted Stock Units will be reduced accordingly. The Grantee shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.
     17. Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Grantee becomes the record holder of those
Shares following their actual issuance upon the Company’s collection of the
applicable Withholding Taxes.
     18. Adjustment in Shares. Subject to any required action by the
shareholders of the Company, if the outstanding shares of Common Stock are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company or a successor entity, or for other
property (including without limitation, cash), through reorganization,
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off, extraordinary corporate distribution or
other similar transaction, an appropriate and proportionate adjustment shall be
made to the total number and/or class of securities issuable pursuant to this
Award by the Administrator, whose determination will be final, binding and
conclusive.

54



--------------------------------------------------------------------------------



 



     19. Collection of Withholding Taxes. Until such time as the Company
provides the Grantee with written or electronic notice to the contrary, the
Company shall collect the income and employment taxes and other payments and
amounts required to be withheld with respect to the issuance of the vested
Shares hereunder (the “Withholding Taxes”) through an automatic share
withholding procedure pursuant to which the Company will withhold, at the time
of such issuance, a portion of the Shares with a Fair Market Value (measured as
of the issuance date) equal to the amount of those taxes (the “Share Withholding
Method”); provided, however, that the amount of any Shares so withheld shall not
exceed the minimum statutory amount required to be withheld by the Company.
Notwithstanding the foregoing, the Administrator may, at its sole discretion,
require that such Withholding Taxes be paid through one of the following methods
selected by the Administrator in lieu of the Share Withholding Method
          - the Grantee’s delivery of his or her separate check payable to the
Company in the amount of such taxes, or
          - the use of the proceeds from a next-day sale of the Shares issued to
the Grantee, provided and only if (i) such a sale is permissible under the
Company’s trading policies governing the sale of Common Stock, (ii) the Grantee
makes an irrevocable commitment, on or before the issue date for those Shares,
to effect such sale of the Shares and (iii) the transaction is not otherwise
deemed to constitute a prohibited loan under Section 402 of the Sarbanes-Oxley
Act of 2002.
     20. Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Company and
Grantee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the Nasdaq National Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such issuance.
     21. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Grantee shall be in writing and addressed to Grantee at the
address indicated below Grantee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
     22. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Award designated by the Grantee.
     23. Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Administrator with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.
     24. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.
     25. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Grantee any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any Subsidiary employing or retaining the Grantee) or of the
Grantee, which

55



--------------------------------------------------------------------------------



 



rights are hereby expressly reserved by each, to terminate the Grantee’s service
at any time for any reason, with or without cause, subject to local law and the
terms of any employment agreement.
     26. Authorization to Release Necessary Personal Information. The Grantee
hereby authorizes and directs his or her employer to collect, use and transfer
in electronic or other form, any personal information (the “Data”) regarding the
Grantee’s employment, the nature and amount of his or her compensation and the
fact and conditions of the Grantee’s participation in the Plan (including, but
not limited to, the Grantee’s name, home address, telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, race, job title, number of shares of Common Stock
held and the details of all awards, options or any other entitlement to shares
of Common Stock awarded, cancelled, exercised, vested, unvested or outstanding
for the purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that the Data may be
transferred to the Company or any of its Subsidiaries, or to any third parties
assisting in the implementation, administration and management of the Plan,
including any requisite transfer to a broker or other third party assisting with
the awards under the Plan or with whom the Shares or cash from the sale of such
Shares may be deposited. The Grantee acknowledges that recipients of the Data
may be located in different countries, and those countries may have data privacy
laws and protections different from those in the country of the Grantee’s
residence. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. Furthermore, the Grantee acknowledges and understands that the transfer of
the Data to the Company or any of its subsidiaries, or to any third parties is
necessary for the Grantee’s participation in the Plan. The Grantee may at any
time withdraw the consents herein with respect to the Data, by contacting his or
her human resources representative in writing. The Grantee further acknowledges
that withdrawal of consent may affect his or her ability to vest in or realize
benefits from the Awarded Shares, and his or her ability to participate in the
Plan.
     27. No Entitlement or Claims for Compensation. The grant of awards under
the Plan is made at the discretion of the Administrator, and the Plan may be
suspended or terminated by the Company at any time. The grant of an award in one
year or at one time or repeatedly in the past does not in any way entitle the
Grantee to the grant of an award (or benefits in lieu of awards) in the future.
The Plan is wholly discretionary in nature and is not to be considered part of
the Grantee’s normal or expected compensation subject to severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
compensation. The value of the Award and any Shares issued thereunder is an
extraordinary item of compensation which is outside the scope of the Grantee’s
employment contract (if any). The Grantee will have no rights to compensation or
damages as a result of the his or her termination of employment for any reason
whatsoever, whether or not in breach of contract, insofar as those rights arise
or may arise from the Grantee ceasing to have rights under this Award as a
result of such cessation or from the loss or diminution in value of such rights.
If the Grantee did acquire any such rights, the Grantee is deemed to have waived
them irrevocably by accepting the Award.
     28. Electronic Delivery. The Company may deliver any documents related to
the Award, the Plan or future awards that may be granted under the Plan by
electronic means. Such means of electronic delivery include, but do not
necessarily include, the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or such other means of electronic delivery specified
by the Company. The Grantee hereby acknowledges that the Grantee has read this
provision and consents to the electronic delivery of the documents. The Grantee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Grantee by contacting the
Company. The Grantee further acknowledges that he or she will be provided with a
paper copy

56



--------------------------------------------------------------------------------



 



of any documents if the attempted electronic delivery of such documents fails.
Similarly, the Grantee understands that the Grantee must provide the Company
with a paper copy of any documents if the attempted electronic delivery of such
documents fails.
     29. Definitions. All capitalized terms in this Agreement that are not
defined herein shall have the meaning assigned to them in the Plan.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.
DOLLAR FINANCIAL CORP.

         
By:
       
 
 
 
   
 
       
Title:
       
 
       
 
       
GRANTEE
       
 
       
Signature:
       
 
       
 
       
Address:
       
 
       
 
       
 
       

57